Pursuant to Ind.Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before
any court except for the purpose of                          Dec 18 2014, 8:10 am
establishing the defense of res judicata,
collateral estoppel, or the law of the case.



ATTORNEY FOR APPELLANT:                          ATTORNEYS FOR APPELLEE:

JEFFREY E. STRATMAN                              GREGORY F. ZOELLER
Aurora, Indiana                                  Attorney General of Indiana

                                                 CHRISTINA D. PACE
                                                 Deputy Attorney General
                                                 Indianapolis, Indiana




                              IN THE
                    COURT OF APPEALS OF INDIANA

GLENN A. EADS, JR.,                              )
                                                 )
       Appellant-Defendant,                      )
                                                 )
              vs.                                )        No. 15A04-1406-CR-271
                                                 )
STATE OF INDIANA,                                )
                                                 )
       Appellee-Plaintiff.                       )


                    APPEAL FROM THE DEARBORN CIRCUIT COURT
                        The Honorable James D. Humphrey, Judge
                             Cause No. 15C01-0803-FC-15



                                      December 18, 2014


                MEMORANDUM DECISION - NOT FOR PUBLICATION


NAJAM, Judge
                             STATEMENT OF THE CASE

       Glenn A. Eads, Jr. appeals the trial court’s revocation of his probation. Eads raises

a single issue for our review, namely, whether the trial court abused its discretion when it

ordered him to serve the entirety of his originally suspended term. We affirm.

                       FACTS AND PROCEDURAL HISTORY

       On July 25, 2008, Eads pleaded guilty to stalking, as a Class C felony. The trial

court sentenced Eads to eight years, with seven years and 111 days suspended to

probation. One of the conditions of Eads’ probation was that he “not commit another

criminal offense. If you do commit another criminal offense, your probation may be

revoked.” Appellant’s App. at 19.

       On December 5, 2013, the State filed a notice of probation violation, in which the

State alleged that Eads had committed at least six crimes in Ohio during his term of

probation. On May 22, 2014, after several continuances requested by Eads, the court

held a fact-finding hearing on the State’s notice. Eads was disruptive during the fact-

finding hearing. See, e.g., Tr. at 14-18. At one point, the trial court, understandably

frustrated, told Eads to “keep your mouth shut.” Id. at 17. Later, while on the witness

stand, Eads testified that he did not know “what the probation terms” were and that the

probation department “let[] me commit new crimes in another state without putting a

warrant out for me.” Id. at 32-33. Eads also admitted that he had committed the Ohio

offenses alleged by the State, but Eads was quick to add that he “did not know” that “it

was a condition of . . . probation that you can’t commit another crime.” Id. Following

the parties’ closing statements, the court took notice of the fact that it had “conducted the

[original] sentencing in this case, and as a matter of fact upon my acceptance of this
                                             2
plea[] I read Probation Conditions to Mr. Eads,” which included the condition that “if you

do commit another criminal offense, your probation may be revoked.” Id. at 39. The

court then revoked Eads’ probation.

       In the sentencing phase of the hearing, the State argued that Eads “doesn’t take

anything seriously[,] particularly probation and parole . . . .       [T]here’s numerous

violations, and then th[is] multitude of new crimes while he was on probation clearly

states that . . . .” Id. at 39. Eads’ counsel asked the court “to revoke no more time th[a]n

what [Eads] currently has in at this time.” Id. at 41. The court ordered Eads to serve the

full balance of his originally suspended term, stating:

       I’m showing thirty-five priors, four prior probation violations, I believe
       now two prior felonies if I’ve correctly counted . . . , it appears nine new
       arrests, six new convictions since his sentencing in this case, and based
       upon . . . this atrocious history and also the fact that I hear absolutely no
       remorse for any of these actions at all, it appears to me that there are seven
       years and one hundred[,] eleven days remaining suspended, I’m revoking
       all of it, every single day because I think Mr. Eads has earned it . . . .

Id. This appeal ensued.

                            DISCUSSION AND DECISION

       On appeal, Eads argues that the trial court abused its discretion when it ordered

him to serve the entirety of his originally suspended sentence. As our supreme court has

explained:

       Probation is a matter of grace left to trial court discretion, not a right to
       which a criminal defendant is entitled. The trial court determines the
       conditions of probation and may revoke probation if the conditions are
       violated. Once a trial court has exercised its grace by ordering probation
       rather than incarceration, the judge should have considerable leeway in
       deciding how to proceed. If this discretion were not afforded to trial courts
       and sentences were scrutinized too severely on appeal, trial judges might be
       less inclined to order probation to future defendants. Accordingly, a trial
       court’s sentencing decisions for probation violations are reviewable using
                                             3
       the abuse of discretion standard. An abuse of discretion occurs where the
       decision is clearly against the logic and effect of the facts and
       circumstances.

Prewitt v. State, 878 N.E.2d 184, 188 (Ind. 2007) (citations omitted).

       According to Eads, the trial court abused its discretion because its sentencing

decision was “based at least partly upon the trial court’s frustrations with [Eads’] ongoing

interruptions and requests during the hearings.” Appellant’s Br. at 7. But this is pure

speculation by Eads. We reject his suggestion that the trial court did not fairly apply the

facts to the law.

       Moreover, the trial court did not abuse its discretion in ordering Eads to serve the

entirety of his originally suspended sentence. Following the imposition of his probation,

Eads was convicted of six new crimes in Ohio, which was plainly contrary to the terms of

Eads’ probation, and it was imminently reasonable for the court to also consider Eads’

multiple prior probation violations in determining how much of Eads’ originally

suspended sentence to impose. Further, Eads’ defense to the State’s notice of probation

violation was to admit that he had committed the new crimes but then blame the court for

not telling him that committing new crimes was contrary to the terms of his probation or

blame the State for “letting me commit new crimes in another state without putting a

warrant out for me.” Tr. at 32-33. Eads’ own statements were sufficient to support the

court’s additional rationale that Eads showed “absolutely no remorse for any of these

actions at all.” Id. at 41. We affirm the trial court’s revocation of Eads’ probation and

order that he serve the entirety of his originally suspended term.

       Affirmed.

MATHIAS, J., and BRADFORD, J., concur.
                                             4